DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following items from the applicant: Information Disclosure Statement (IDS) filed on 17 November 2020.  The references cited on the PTOL 1449 form have been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “partially etching” of claims 4 and 18, or the structural result of a “remaining part of the mask pattern” (par. 56) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Objections
Claims 5 and 16-20 are objected to because of the following informalities:  
Claim 5 recites “a mask pattern” at the end and should read -- [[a]] the mask pattern --.
Claim 16 recites “so as to obtain the mask patter;” and should read -- so as to obtain the mask pattern; -- to correct a misspelling.  Claim 17 includes the limitations of claim 16.
Claim 18 recites “so as to obtain the mask patter;” and should read -- so as to obtain the mask pattern; -- to correct a misspelling.  Claims 19 and 20 each includes the limitations of claim 18.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 14, 15 and 18- 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “wherein removing the mask pattern” and “partially etching the mask pattern” which appears contradictory.  According to the applicant’s disclosure, the mask pattern can be completely etch to remove the mask pattern in one embodiment; and in another embodiment the mask pattern between adjacent optoelectronic device epitaxial structures can be partially etched to remove a part of the mask pattern, while part of the mask pattern remains at the sidewall of each optoelectronic device epitaxial structure (par. 55).  Removing the mask pattern is described with reference to completely etching the mask pattern, whereas removing a part of the mask pattern is described with reference to partially etching the mask pattern.  It is unclear as to how to remove the mask pattern with only partially etching the mask pattern.
Claim 14 recites “the array substrate.”  There is insufficient antecedent basis for this limitation in the claim.  Claim 15 includes the limitations of claim 14.
Claim 18 recites “partially etching the mask pattern … so as to remove the mask pattern” which appears contradictory.  According to the applicant’s disclosure, the mask a part of the mask pattern, while part of the mask pattern remains at the sidewall of each optoelectronic device epitaxial structure (par. 55).  Removing the mask pattern is described with reference to completely etching the mask pattern, whereas removing a part of the mask pattern is described with reference to partially etching the mask pattern.  It is unclear as to how to remove the mask pattern with only partially etching the mask pattern.
Claim 20 recites the limitation “wherein removing the base substrate.”  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-7 and 9-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tu et al. (U.S. Patent Application Publication 2012/0171791).
Referring to Claim 1, Tu teaches a method of manufacturing an optoelectronic device epitaxial structure, comprising: forming a mask pattern (120) on a base substrate (110), the mask pattern (110) defining a plurality of growth regions (130) on the base substrate (110), and the plurality of growth regions (130) being separated from each other (Fig. 1-2); forming an optoelectronic device epitaxial structure (140) in each of the plurality of growth regions (130) (Fig. 3); and removing the mask pattern (120) (Fig. 4).
Referring to Claim 2, Tu further teaches wherein removing the mask pattern (120) further comprises: processing the mask pattern (120) through a buffered oxide etch, so as to remove the mask pattern (120) (par. 10).
Referring to Claim 3, Tu further teaches wherein removing the mask pattern (120) comprises: completely etching the mask pattern (120) between every two adjacent optoelectronic device epitaxial structures (140), so as to remove the mask pattern (120).
As insofar as Claim 4 is definite, Tu further teaches wherein removing the mask pattern (120) comprises: partially etching the mask pattern (120) between every two adjacent optoelectronic device epitaxial structures (140), so as to remove the mask pattern (120).  The examiner interprets the “comprising” nature of the claim with respect to “partially etching” in that it does not exclude the result of removing all of the mask 
Referring to Claim 6, Tu further teaches wherein forming the optoelectronic device epitaxial structure (140) in each of the plurality of growth regions (130) on the base substrate (110) comprises: sequentially forming a first semiconductor layer (142), an active layer (143), and a second semiconductor layer (144) in each of the plurality of growth regions (130).
Referring to Claim 7, Tu further teaches wherein the first semiconductor layer (142) is an N-type semiconductor layer (n-type GaN), the active layer (142) is a light emitting layer (MQW), and the second semiconductor layer (144) is a P-type semiconductor layer (p-type GaN) (par. 9).
Referring to Claim 9, Tu further teaches wherein a distance (width of 120) between every two adjacent growth regions (130) is greater than or equal to 1µm (20µm; par. 8).
Referring to Claim 10, Tu further teaches wherein each of the plurality of growth regions (130) is a circular region (par. 8; circles).
Referring to Claim 11, Tu further teaches wherein a material forming the mask pattern (120) comprises at least one of silicon dioxide (par. 8; SiO2).
Referring to Claim 12, Tu further teaches wherein a material forming the optoelectronic device epitaxial structure (140) comprises gallium nitride (par. 9; GaN).
Referring to Claim 13, Tu further teaches wherein a material for forming the base substrate (110) comprises at least one of sapphire or silicon (par. 8).

Claims 1, 3-7, 11-13 and 16-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Nishimura et al. (U.S. Patent Application Publication 2019/0237323).
Referring to Claim 1, Nishimura teaches a method of manufacturing an optoelectronic device epitaxial structure, comprising: forming a mask pattern (11; 11a) on a base substrate (10), the mask pattern (11) defining a plurality of growth regions (10a1, 10a2 and 10a3) on the base substrate (10), and the plurality of growth regions (10a1, 10a2 and 10a3) being separated from each other (par. 30-34); forming an optoelectronic device epitaxial structure (15 - 13 and 14; par. 57 and 58 – LD or LED; par. 35 – “semiconductor laser device”) in each of the plurality of growth regions (10a1, 10a2 and 10a3); and removing the mask pattern (11) (Fig. 9, S4; par. 51-53; Fig. 10).
Referring to Claim 3, Nishimura further teaches wherein removing the mask pattern (11) comprises: completely etching the mask pattern between every two adjacent optoelectronic device epitaxial structures, so as to remove the mask pattern (par. 51-53).
As insofar as Claim 4 is definite, Nishimura further teaches wherein removing the mask pattern (11) comprises: partially etching the mask pattern and then continuing the etching between every two adjacent optoelectronic device epitaxial structures, so as to remove the mask pattern (par. 51-53).  The examiner interprets the “comprising” nature of the claim with respect to “partially etching” in that it does not exclude the result of removing all of the mask pattern.  In other words, completely etching a material is a result of continuous partial etching.
2 mask layer) to obtain a mask pattern (11) (par. 31-33).
Referring to Claim 6, Nishimura further teaches wherein forming the optoelectronic device epitaxial structure in each of the plurality of growth regions (10a1, 10a2 and 10a3) on the base substrate (10) comprises: sequentially forming a first semiconductor layer (n-type AlGaN), an active layer (InGaN light-emitting layer), and a second semiconductor layer (p-type AlGaN) in each of the plurality of growth regions (10a1, 10a2 and 10a3). (par. 39, 40, 56-58)
Referring to Claim 7, Nishimura further teaches wherein the first semiconductor layer (n-type AlGaN) is an N-type semiconductor layer, the active layer is a light emitting layer (InGaN light-emitting layer), and the second semiconductor layer (p-type AlGaN) is a P-type semiconductor layer.
Referring to Claim 11, Nishimura further teaches wherein a material forming the mask pattern (11) comprises at least one of silicon dioxide (par. 31).
Referring to Claim 12, Nishimura further teaches wherein a material forming the optoelectronic device epitaxial structure comprises gallium nitride (par. 58).
Referring to Claim 13, Nishimura further teaches wherein a material for forming the base substrate (10) comprises at least one of sapphire, silicon and gallium nitride (par. 27).
Referring to Claim 16, Nishimura further teaches wherein forming the mask pattern on the base substrate comprises forming a mask layer (mask layer) on the base 
Referring to Claim 17, Nishimura further teaches wherein forming the optoelectronic device epitaxial structure in each of the plurality of growth regions (10a1, 10a2 and 10a3) on the base substrate (10) comprises: sequentially forming a first semiconductor layer (n-type AlGaN), an active layer (InGaN light-emitting layer), and a second semiconductor layer (p-type AlGaN) in each of the plurality of growth regions (10a1, 10a2 and 10a3).
As insofar as Claim 18 is definite, Nishimura further teaches wherein forming the mask pattern (11) on the base substrate (10) comprises forming a mask layer (mask layer) on the base substrate (10); and patterning the mask layer (mask layer) so as to obtain the mask pattern (11) (par. 30-33); and partially etching the mask pattern (11) between every two adjacent optoelectronic device epitaxial structures, so as to remove the mask pattern (11) (par. 51-53).  The examiner interprets the “comprising” nature of the claim with respect to “partially etching” in that it does not exclude the result of removing all of the mask pattern.  In other words, completely etching a material is a result of continuous partial etching.
As insofar as Claim 19 is definite, Nishimura further teaches wherein forming the optoelectronic device epitaxial structure in each of the plurality of growth regions (10a1, 10a2 and 10a3) on the base substrate (10) comprises: sequentially forming a first semiconductor layer (n-type AlGaN), an active layer (InGaN light-emitting layer), and a .

Claims 1, 3-8, 11-13 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Junxi Wang et al. (CN102130230).  The applicant provided this reference and only the abstract in English on 17 November 2020.  The examiner is providing this reference along with the entire document in English (machine translation), of which the paragraph numbers below refer.
Referring to Claim 1, Junxi Wang teaches a method of manufacturing an optoelectronic device epitaxial structure, comprising: forming a mask pattern (30) on a base substrate (10/20), the mask pattern (30) defining a plurality of growth regions on the base substrate (10/20), and the plurality of growth regions being separated from each other (Fig. 1c); forming an optoelectronic device epitaxial structure (31-34) in each of the plurality of growth regions (Fig. 1d); and removing the mask pattern (30; Fig. 1e).
Referring to Claim 3, Junxi Wang further teaches wherein removing the mask pattern (30) comprises: completely etching the mask pattern (30) between every two adjacent optoelectronic device epitaxial structures (31-34), so as to remove the mask pattern (30) (par. 11, 28).
As insofar as Claim 4 is definite, Junxi Wang further teaches wherein removing the mask pattern (30) comprises: partially etching the mask pattern (30) between every two adjacent optoelectronic device epitaxial structures (31-34), so as to remove the mask pattern (30).  The examiner interprets the “comprising” nature of the claim with respect to “partially etching” in that it does not exclude the result of removing all of the 
Referring to Claim 5, Junxi Wang further teaches wherein forming the mask pattern (30) on the base substrate (10/20) comprises: forming a mask layer (30) on the base substrate (10/20) (Fig. 1b; par. 23); and performing a patterning process on the mask layer (30) to obtain a mask pattern (30) (Fig. 1c; par. 24).
Referring to Claim 6, Junxi Wang further teaches wherein forming the optoelectronic device epitaxial structure (31-34) in each of the plurality of growth regions on the base substrate (10/20) comprises: sequentially forming a first semiconductor layer (31), an active layer (32/33), and a second semiconductor layer (34) in each of the plurality of growth regions (par. 26-27).
Referring to Claim 7, Junxi Wang further teaches wherein the first semiconductor layer (31) is an N-type semiconductor layer (N-type GaN), the active layer (32/33) is a light emitting layer (quantum well/AlGaN barrier), and the second semiconductor layer (34) is a P-type semiconductor layer (P-type GaN) (par. 26-27).
Referring to Claim 8, Junxi Wang further teaches wherein a thickness of the mask pattern (30) is greater than a thickness of the optoelectronic device epitaxial structure (31-34) (par. 27).
Referring to Claim 11, Junxi Wang further teaches wherein a material forming the mask pattern (30) comprises at least one of silicon dioxide (SiO2) and silicon nitride (SiN) (par. 23).

Referring to Claim 13, Junxi Wang further teaches wherein a material for forming the base substrate (10/20) comprises at least one of sapphire, silicon and gallium nitride.  Layer (20) is made of GaN and layer (10) is made of Si or sapphire (par. 22).
Referring to Claim 16, Junxi Wang further teaches wherein forming the mask pattern (30) on the base substrate (10/20) comprises forming a mask layer (30) on the base substrate (10/20) (Fig. 1b); and patterning the mask layer (30) so as to obtain the mask pattern (30) (Fig. 1c); and removing the mask pattern (30) comprises: completely etching the mask pattern (30) between every two adjacent optoelectronic device epitaxial structures (31-34), so as to remove the mask pattern (Fig. 1e).
Referring to Claim 17, Junxi Wang further teaches wherein forming the optoelectronic device epitaxial structure (31-34) in each of the plurality of growth regions on the base substrate (10/20) comprises: sequentially forming a first semiconductor layer (31), an active layer (32/33), and a second semiconductor layer (34) in each of the plurality of growth regions (par. 26-27).
As insofar as Claim 18 is definite, Junxi Wang further teaches wherein forming the mask pattern (30) on the base substrate (10/20) comprises forming a mask layer (30) on the base substrate (10/20) (Fig. 1b); and patterning the mask layer (30) so as to obtain the mask pattern (30) (Fig. 1c); and partially etching the mask pattern (30) between every two adjacent optoelectronic device epitaxial structures, so as to remove the mask pattern (Fig. 1e).  The examiner interprets the “comprising” nature of the claim 
As insofar as Claim 19 is definite, Junxi Wang further teaches wherein forming the optoelectronic device epitaxial structure (31-34) in each of the plurality of growth regions on the base substrate (10/20) comprises: sequentially forming a first semiconductor layer (31), an active layer (32/33), and a second semiconductor layer (34) in each of the plurality of growth regions (par. 26-27).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 5 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tu et al. (U.S. Patent Application Publication 2012/0171791) in view of Nishimura et al. (U.S. Patent Application Publication 2019/0237323) or Junxi Wang et al. (CN102130230).
Referring to Claim 5, Tu teaches all of the limitations of claim 1 but does not explicitly state wherein forming the mask pattern (120) on the base substrate (110) comprises: forming a mask layer on the base substrate; and performing a patterning process on the mask layer to obtain a mask pattern (120).
Nishimura teaches wherein forming the mask pattern on the base substrate comprises: forming a mask layer (mask layer) on the base substrate (10); and performing a patterning process on the mask layer (SiO2 mask layer) to obtain a mask pattern (11) (par. 31-33).
Junxi Wang teaches wherein forming the mask pattern (30) on the base substrate (10/20) comprises: forming a mask layer (30) on the base substrate (10/20) (Fig. 1b; par. 23); and performing a patterning process on the mask layer (30) to obtain a mask pattern (30) (Fig. 1c; par. 24).


Referring to Claim 16, Tu teaches all of the limitations of claim 1 wherein removing the mask pattern (120) comprises: completely etching the mask pattern (120) between every two adjacent optoelectronic device epitaxial structures (140), so as to remove the mask pattern (120), but does not explicitly state wherein forming the mask pattern (120) on the base substrate (110) comprises forming a mask layer on the base substrate; and patterning the mask layer so as to obtain the mask pattern (120).
Nishimura teaches wherein forming the mask pattern on the base substrate comprises forming a mask layer (mask layer) on the base substrate (10); and patterning the mask layer (mask layer) so as to obtain the mask pattern (par. 30-33); and removing the mask pattern (11) comprises: completely etching the mask pattern between every two adjacent optoelectronic device epitaxial structures, so as to remove the mask pattern (11) (par. 51-55).
Junxi Wang teaches wherein forming the mask pattern (30) on the base substrate (10/20) comprises forming a mask layer (30) on the base substrate (10/20) (Fig. 1b); and patterning the mask layer (30) so as to obtain the mask pattern (30) (Fig. 1c); and removing the mask pattern (30) comprises: completely etching the mask 
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to form the mask pattern of Tu as taught by Nishimura or Junxi Wang in order to provide the desired structural shapes for forming the epitaxial structures based on its well-known suitability in the art for patterning as envisioned.
Referring to Claim 17, Tu further teaches wherein forming the optoelectronic device epitaxial structure (140) in each of the plurality of growth regions (130) on the base substrate (110) comprises: sequentially forming a first semiconductor layer (142), an active layer (143), and a second semiconductor layer (144) in each of the plurality of growth regions (130).

Referring to Claim 18, Tu teaches all of the limitations of claim 1 and partially etching the mask pattern (120) between every two adjacent optoelectronic device epitaxial structures (140), so as to remove the mask pattern (120).  The examiner interprets the “comprising” nature of the claim with respect to “partially etching” in that it does not exclude the result of removing all of the mask pattern.  In other words, completely etching a material is a result of continuous partial etching.
Tu does not explicitly state wherein forming the mask pattern (120) on the base substrate (110) comprises forming a mask layer on the base substrate (110); and patterning the mask layer so as to obtain the mask pattern (120).

Junxi Wang teaches wherein forming the mask pattern (30) on the base substrate (10/20) comprises forming a mask layer (30) on the base substrate (10/20) (Fig. 1b); and patterning the mask layer (30) so as to obtain the mask pattern (30) (Fig. 1c); and partially etching the mask pattern (30) between every two adjacent optoelectronic device epitaxial structures, so as to remove the mask pattern (Fig. 1e).  The examiner interprets the “comprising” nature of the claim with respect to “partially etching” in that it does not exclude the result of removing all of the mask pattern.  In other words, completely etching a material is a result of continuous partial etching.
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to form the mask pattern of Tu as taught by Nishimura or Junxi Wang in order to provide the desired structural shapes for forming the epitaxial structures based on its well-known suitability in the art for patterning as envisioned.
.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (U.S. Patent Application Publication 2019/0237323) in view of Tu et al. (U.S. Patent Application Publication 2012/0171791) or Kim et al. (U.S. Patent Application Publication 2002/0111104) or Ryu et al. (U.S. Patent Application Publication 2005/0179045).
Referring to Claim 2, Nishimura teaches wherein removing the mask pattern further comprises: processing the mask pattern through an oxide etch (HF wet etching; par. 53), so as to remove the mask pattern.  Nishimura teaches the mask pattern is formed of silicon dioxide (SiO2) (par. 31) and HF wet etching to remove the mask pattern (par. 53) but is silent as to whether or not it is buffered.
Tu teaches removing the SiO2 mask pattern (120) with a buffered oxide etch (par. 10).
Kim teaches the known use of a typical wet etch of a buffered oxide etch or hydrogen fluoride (HF) etch to remove silicon dioxide (par. 30, 40 and 55).
Ryu teaches selectively removing SiO2 utilizing wet etching of a buffered oxide or hydrogen fluoride (HF) (par. 40).

.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Junxi Wang et al. (CN102130230) in view of Tu et al. (U.S. Patent Application Publication 2012/0171791) or Kim et al. (U.S. Patent Application Publication 2002/0111104) or Ryu et al. (U.S. Patent Application Publication 2005/0179045).
Referring to Claim 2, Junxi Wang teaches wherein removing the mask pattern further comprises: processing the mask pattern (30) through an oxide etch (etching the SiO2; abstract; par. 11 and 28), so as to remove the mask pattern (30).
Tu teaches removing the SiO2 mask pattern (120) with a buffered oxide etch (par. 10).
Kim teaches the known use of a typical wet etch of a buffered oxide etch or hydrogen fluoride (HF) etch to remove silicon dioxide (par. 30, 40 and 55).
Ryu teaches selectively removing SiO2 utilizing wet etching of a buffered oxide or hydrogen fluoride (HF) (par. 40).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention as effectively filed to utilize the alternative buffered oxide etch as taught by Tu, Kim or Ryu to selectively remove the mask pattern of Junxi Wang based .

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (U.S. Patent Application Publication 2019/0237323) in view of Ni et al. (U.S. Patent Application Publication 2019/0333766).
Referring to Claim 9, Nishimura teaches the limitations of claim 1 but does not explicitly state wherein a distance between every two adjacent growth regions is greater than or equal to 1µm, per se.
Ni teaches a method of manufacturing an optoelectronic device epitaxial structure, comprising: forming a mask pattern (3) on a base substrate (1), the mask pattern (3) defining a plurality of growth regions (31) on the base substrate (1), and the plurality of growth regions (31) being separated from each other; forming an epitaxial structure (2/4) in each of the plurality of growth regions (31); and removing the mask pattern (3) (par. 35); wherein a distance (width of 32) between every two adjacent growth regions (31) is greater than or equal to 1µm (par. 33; 1µm-500µm).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention as effectively filed to utilize the distance as taught by Ni to separate the structures of Nishimura in order to provide the desired device spacing and avoid overlap or shorting of neighboring structures.

Referring to Claim 10, Nishimura teaches the limitations of claim 1 but does not explicitly state wherein each of the plurality of growth regions is a circular region, per se.

Therefore it would have been obvious to one having ordinary skill in the art at the time the invention as effectively filed to utilize the shape as taught by Ni for the device structures of Nishimura in order to provide the desired device shape for a particular light emission pattern.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Junxi Wang et al. (CN102130230) in view of Ni et al. (U.S. Patent Application Publication 2019/0333766).
Referring to Claim 9, Junxi Wang teaches the limitations of claim 1 but does not explicitly state wherein a distance between every two adjacent growth regions is greater than or equal to 1µm, per se.
Ni teaches a method of manufacturing an optoelectronic device epitaxial structure, comprising: forming a mask pattern (3) on a base substrate (1), the mask pattern (3) defining a plurality of growth regions (31) on the base substrate (1), and the plurality of growth regions (31) being separated from each other; forming an epitaxial structure (2/4) in each of the plurality of growth regions (31); and removing the mask 
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention as effectively filed to utilize the distance as taught by Ni to separate the device structures of Junxi Wang in order to provide the desired device spacing and avoid overlap or shorting of neighboring structures.

Referring to Claim 10, Junxi Wang teaches the limitations of claim 1 but does not explicitly state wherein each of the plurality of growth regions is a circular region, per se.
Ni teaches a method of manufacturing an optoelectronic device epitaxial structure, comprising: forming a mask pattern (3) on a base substrate (1), the mask pattern (3) defining a plurality of growth regions (31) on the base substrate (1), and the plurality of growth regions (31) being separated from each other; forming an epitaxial structure (2/4) in each of the plurality of growth regions (31); and removing the mask pattern (3) (par. 35); wherein each of the plurality of growth regions (31) is a circular region (par. 33).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention as effectively filed to utilize the shape as taught by Ni for the device structures of Junxi Wang in order to provide the desired device shape for a particular light emission pattern.


Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Patent Application Publication 2018/0219123) in view of Tu et al. (U.S. Patent Application Publication 2012/0171791) or Nishimura et al. (U.S. Patent Application Publication 2019/0237323) or Junxi Wang et al. (CN102130230).
Referring to claim 14, Wang teaches bonding a side of the base substrate (101 of 01) on which the optoelectronic device epitaxial structure (100 of 01) is formed to a side of the array substrate (201 of 02) on which a thin film transistor (TFT; 12345) is formed (par. 49 and 59); and removing the base substrate (101) (Fig. 3b-3d).
Wang does not explicitly teach the optoelectronic device epitaxial structure formation method of claim 1.
Tu, Nishimura and Junxi Wang each respectively teaches the optoelectronic device epitaxial structure formation method of claim 1 as provided above.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the base substrate having optoelectronic device epitaxial structures taught by Tu, Nishimura or Junxi Wang for the display forming method of Wang in order to provide:
an LED with improved light extraction efficiency (Tu; par. 3, 11 and 12)
an improved crystal quality LED (Nishimura; par. 4, 7, 44, 49 and 54)
a high-efficient LED (Junxi Wang; par. 1, 3, 4 and 33)

Referring to Claim 15, Wang further teaches wherein removing the base substrate (101) comprises one of peeling off the base substrate (101) using a laser (03) to transfer the optoelectronic devices (100) to the array substrate (201) (par. 48-51).  .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Patent Application Publication 2018/0219123) in view of Nishimura et al. (U.S. Patent Application Publication 2019/0237323) or Junxi Wang et al. (CN102130230).
As insofar as Claim 20 is definite, Wang teaches bonding a side of the base substrate (101 of 01) on which the optoelectronic device epitaxial structure (100 of 01) is formed to a side of the array substrate (201 of 02) on which a thin film transistor (TFT; 12345) is formed (par. 49 and 59); and removing the base substrate (101) (Fig. 3b-3d).  Wang further teaches wherein removing the base substrate (101) comprises one of peeling off the base substrate (101) using a laser (03) to transfer the optoelectronic devices (100) to the array substrate (201) (par. 48-51).  Applicant states that the base substrate can be peeled off by laser irradiating (par. 63 and 64).
Wang does not explicitly teach the optoelectronic device epitaxial structure formation method of claims 1, 18 and 19.
Nishimura and Junxi Wang each respectively teaches the optoelectronic device epitaxial structure formation method of claims 1, 18 and 19 as provided above.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the base substrate having optoelectronic device epitaxial structures taught by Nishimura or Junxi Wang for the display forming method of Wang in order to provide:
an improved crystal quality LED (Nishimura; par. 4, 7, 44, 49 and 54)
a high-efficient LED (Junxi Wang; par. 1, 3, 4 and 33)

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894.  The examiner can normally be reached on M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896